DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a driving device” in line 3.  It is unclear whether said driving device is the same driving device recited in claim 1 (see claim 1, line 13) or if claim 2 is reciting a different driving device.  Appropriate correction is required.
Claim 19 recites “a driving device” in line 10 and “a driving device” in line 19.  It is unclear whether the two driving devices are the same driving device or different driving devices.  Appropriate correction is required.
Claims 3-9 are rejected for depending on rejected claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-24602A to Soga et al. (see machine translation) in view of U.S. Patent No. 5,246,477 to Kramer and U.S. Patent App. Pub. No. 2019/0035661 to Nakatani.
As to claim 1, Soga discloses a device capable of cleaning glass substrates with different dimensions comprising: a rack (see Soga Fig. 4 showing a rack); conveying rollers, rotatably disposed on the rack side by side, at least one pair of adjacent conveying rollers being disposed with a gap (see, e.g., Soga Fig. 4 disclosing conveying rollers 171 and/or 172 with a gap between the rollers); a limiting 
Soga does not explicitly disclose that the first roller is fixed on a first connecting rod and the second roller being fixed on a second connecting rod and the two ends of the first connecting rod being respectively fixed on two opposite sides of the rack, two ends of the second connecting rod being respectively fixed on two opposite sides of the rack, and the first connecting rod and the second connecting rod being movable along an axial direction of the conveying roller, to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers.  Kramer discloses that it is known in the art to have the guide rollers (the limiting assembly) fixed onto a connecting rod, the connecting rod being movable along an axial direction of the conveying roller, to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers (see Kramer Fig. 2, ref.#26, 27 and 28).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Soga to use the connecting rod with the guide rollers as disclosed by Kramer and the results would have been predictable (alignment of the substrate on the conveying mechanism) (see Kramer col. 7, line 59 – col. 8, line 10).  To the extent that the claim requires a separate beam to hold the adjusting members, said modification is merely a design consideration and 
The combination of Soga and Kramer does not explicitly disclose that the driving device is configured to drive the first roller and the second roller to rotate wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller.  Nakatani discloses that conveying rollers with an enlarged portion can be used to guide the substrate (see Nakatani Fig. 2, ref.#11 and 10a) and since Soga discloses that the device can contain upper rollers (see Soga Fig. 5, ref.#172), it would have been obvious to one of ordinary skill in the art at the time of filing to use upper rollers with an enlarged portion as disclosed by Nakatani to guide the substrate and the results would have been predictable (aligning the substrate along the conveying mechanism).  Said combination would have a drive configured to drive the first roller and the second roller to rotate (see Nakatani paragraph [0022]) wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller since they are located on the upper surface of the substrate and would rotate opposite the lower conveying rollers 171 of Soga.
As to claim 10, the combination of Soga, Kramer and Nakatani discloses that the limiting assembly can comprise at least three pairs of first and second rollers (see Soga Fig. 7, ref.#178). Soga appears to disclose that the first rollers are evenly spaced and the second rollers are evenly spaced (see Soga Fig. 7, ref.#178); however, to the extent that it could be argued that Soga does not disclose them as evenly spaced, rearrangement of parts is prima facie obvious and is considered as design choice to one of ordinary skill in the art (see MPEP 2144.04(VI)(C)).
As to claim 11, the combination of Soga, Kramer and Nakatani discloses that the pairs of rollers can be located along the rack, including the front, middle and back of the rack (see Soga Fig. 7, ref.#158), 
As to claim 12, the combination of Soga, Kramer and Nakatani discloses that the limiting assembly can comprise at least four pairs of first and second rollers (see Soga Fig. 7, ref.#178). Soga appears to disclose that the first rollers are evenly spaced and the second rollers are evenly spaced (see Soga Fig. 7, ref.#178); however, to the extent that it could be argued that Soga does not disclose them as evenly spaced, rearrangement of parts is prima facie obvious and is considered as design choice to one of ordinary skill in the art (see MPEP 2144.04(VI)(C)).
As to claim 13, Soga discloses that the cleaning assembly can be located both above and below the conveying rollers (see Soga Fig. 5, ref.#16 and 17).  While Soga discloses the use of nozzles in the cleaning assembly, Soga does not explicitly disclose that the cleaning assembly comprises an upper cleaning box comprising nozzles and a lower cleaning box comprising nozzles.  Nakatani discloses a similar device wherein a cleaning box with spray nozzles is used as the cleaning assembly (see Nakatani Fig. 1, ref.#4).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the cleaning brushes with nozzles of Soga with the cleaning box with nozzles as disclosed by Nakatani and the results would have been predictable (cleaning of glass substrates in a conveying device).  Fixing the cleaning boxes to the rack with fixing rods is an obvious design choice and does not provide patentable significance.
As to claim 14, while the combination of Soga, Kramer and Nakatani does not explicitly disclose two upper and lower cleaning boxes evenly arranged above and below the conveying rollers, duplication of parts and rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(B) and (C)).
As to claims 15 and 16, while the combination of Soga, Kramer and Nakatani does not disclose exactly two or three conveying rollers, selection of the number of rollers is merely a design choice absent any showing of unexpected results or criticality.
As to claim 17, it is reasonably expected that the rotation speeds of the conveying rollers and the rotation speeds of the first roller and the second roller are the same because all of the rollers are used to transport the substrate at a given speed.
As to claim 18, Soga discloses that the cleaning assembly can be located both above and below the conveying rollers (see Soga Fig. 5, ref.#16 and 17).  While Soga discloses the use of nozzles in the cleaning assembly, Soga does not explicitly disclose that the cleaning assembly comprises an upper cleaning box comprising nozzles and a lower cleaning box comprising nozzles.  Nakatani discloses a similar device wherein a cleaning box with spray nozzles is used as the cleaning assembly (see Nakatani Fig. 1, ref.#4).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the cleaning brushes with nozzles of Soga with the cleaning box with nozzles as disclosed by Nakatani and the results would have been predictable (cleaning of glass substrates in a conveying device).  Fixing the cleaning boxes to the rack with fixing rods is an obvious design choice and does not provide patentable significance.
As to claim 20, Soga discloses a device capable of cleaning glass substrates with different dimensions comprising: a rack (see Soga Fig. 4 showing a rack); conveying rollers, rotatably disposed on the rack side by side, at least one pair of adjacent conveying rollers being disposed with a gap (see, e.g., Soga Fig. 4 disclosing conveying rollers 171 and/or 172 with a gap between the rollers); a limiting assembly comprising a first roller and a second roller disposed oppositely (see Soga Fig. 7, ref.#178; see machine translation paragraphs [0066]-[0067]) wherein the first roller and the second roller are configured to enable the substrate to position in a space defined by the first roller and the second roller 
Soga does not explicitly disclose that the first roller is fixed on a first connecting rod and the second roller being fixed on a second connecting rod and the two ends of the first connecting rod being respectively fixed on two opposite sides of the rack, two ends of the second connecting rod being respectively fixed on two opposite sides of the rack, and the first connecting rod and the second connecting rod being movable along an axial direction of the conveying roller, to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers.  Kramer discloses that it is known in the art to have the guide rollers (the limiting assembly) fixed onto a connecting rod, the connecting rod being movable along an axial direction of the conveying roller, to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers (see Kramer Fig. 2, ref.#26, 27 and 28).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Soga to use the connecting rod with the guide rollers as disclosed by Kramer and the results would have been predictable (alignment of the substrate on the conveying mechanism) (see Kramer col. 7, line 59 – col. 8, line 10).  To the extent that the claim requires a separate beam to hold the adjusting members, said modification is merely a design consideration and does not appear to affect the device (see Kramer Fig. 2 where it would have been obvious to place the actuating members on a duplicate beam 15 and the results would have been predictable; see also Soga Fig. 5 where the device has both upper rollers 172 and lower rollers 171).
The combination of Soga and Kramer does not explicitly disclose that the driving device is configured to drive the first roller and the second roller to rotate wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller.  Nakatani discloses that conveying rollers with an enlarged portion can be used to guide the substrate (see Nakatani Fig. 2, ref.#11 and 10a) and since Soga discloses that the device can contain upper rollers (see Soga Fig. 5, ref.#172), it would have been obvious to one of ordinary skill in the art at the time of filing to use upper rollers with an enlarged portion as disclosed by Nakatani to guide the substrate and the results would have been predictable (aligning the substrate along the conveying mechanism).  Said combination would have a drive configured to drive the first roller and the second roller to rotate (see Nakatani paragraph [0022]) wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller since they are located on the upper surface of the substrate and would rotate opposite the lower conveying rollers 171 of Soga.
Regarding the recitation of a control unit wherein the control unit is configured to control operating states of the driving device and the cleaning assembly, use of control units to control the driving devices and cleaning assembly is known in the art and does not provide patentable significance (see Soga machine translation paragraph [0163]; Kramer col. 5, lines 29-48 and col. 9, lines 65-66; MPEP 2144.04(III)).

Claims 2, 4, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-24602A to Soga et al. (see machine translation) in view of U.S. Patent No. 5,246,477 to Kramer and U.S. Patent App. Pub. No. 2019/0035661 to Nakatani as applied to claim 1 above, and further in view of U.S. Patent No. 9,165,809 to Bae et al.
Soga, Kramer and Nakatani are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Soga, Kramer and Nakatani does not explicitly disclose a first limit wheel located on the first connecting rod and driven by a driving device and a second limit wheel located on the second connecting rod, the first limit wheel and the second limit wheel being both located in any one of the gaps, the glass substrate being located between the first limit wheel and the second limit wheel, and a tangential direction of a rotating direction of the first limit wheel and a tangential direction of a rotating direction of the second limit wheel are same as a moving direction of the glass substrate.  Bae discloses a similar device with a first limit wheel located on the first connecting rod and a second limit wheel located on the second connecting rod, the first limit wheel and the second limit wheel being both located in any one of the gaps, the glass substrate being located between the first limit wheel and the second limit wheel, and a tangential direction of a rotating direction of the first limit wheel and a tangential direction of a rotating direction of the second limit wheel are same as a moving direction of the glass substrate (see Bae Fig. 10, ref.#100).  It would have been obvious to one of ordinary skill in the art at the time of filing to include first and second limit wheels as disclosed by Bae in order to improve guiding the transportation of the substrate (see Bae col. 3, lines 23-32).  While Bae does not explicitly disclose that the limit wheels are driven by a drive, it would have been obvious to one of ordinary skill in the art at the time of filing to use a drive on the limit wheels in order to improve transportation of the substrate (see Soga machine translation paragraph [0076] where it is known in the art to have rollers either connected to a drive motor or left freely rotating, said choice being up to one of ordinary skill in the art).
As to claim 4, the combination of Soga, Kramer, Nakatani and Bae discloses that each pair of conveying rollers defines one gap (see Soga Fig. 4 disclosing gaps between the conveying rollers).
As to claim 5, as discussed above in the rejection of claim 2, the combination of Soga, Kramer, Nakatani and Bae discloses that the limit wheels are disposed between each gap.  While the combination of Soga, Kramer, Nakatani and Bae does not explicitly disclose the size of the gaps, such 
As to claim 19, Soga discloses a device capable of cleaning glass substrates with different dimensions comprising: a rack (see Soga Fig. 4 showing a rack); conveying rollers, rotatably disposed on the rack side by side, at least one pair of adjacent conveying rollers being disposed with a gap (see, e.g., Soga Fig. 4 disclosing conveying rollers 171 and/or 172 with a gap between the rollers); a limiting assembly comprising a first roller and a second roller disposed oppositely (see Soga Fig. 7, ref.#178; see machine translation paragraphs [0066]-[0067]) wherein the first roller and the second roller are configured to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers (see Soga machine translation paragraph [0075]); a driving device configured to drive the conveying rollers to rotate to bring the substrate to move along a tangential direction of a rotating direction of the conveying roller (see Soga machine translation paragraph [0076]); and a cleaning assembly disposed on the rack and configured to clean the substrates (see Soga machine translation paragraphs [0085]-[0087] where it is understood that placing the cleaning assembly on the rack is an obvious matter of design choice – see MPEP 2144.04(VI)(C) rearrangement of parts is prima facie obvious) .
Soga does not explicitly disclose that the first roller is fixed on a first connecting rod and the second roller being fixed on a second connecting rod and the two ends of the first connecting rod being respectively fixed on two opposite sides of the rack, two ends of the second connecting rod being respectively fixed on two opposite sides of the rack, and the first connecting rod and the second connecting rod being movable along an axial direction of the conveying roller, to enable the substrate to position in a space defined by the first roller and the second roller and the conveying rollers.  Kramer discloses that it is known in the art to have the guide rollers (the limiting assembly) fixed onto a 
The combination of Soga and Kramer does not explicitly disclose that the driving device is configured to drive the first roller and the second roller to rotate wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller.  Nakatani discloses that conveying rollers with an enlarged portion can be used to guide the substrate (see Nakatani Fig. 2, ref.#11 and 10a) and since Soga discloses that the device can contain upper rollers (see Soga Fig. 5, ref.#172), it would have been obvious to one of ordinary skill in the art at the time of filing to use upper rollers with an enlarged portion as disclosed by Nakatani to guide the substrate and the results would have been predictable (aligning the substrate along the conveying mechanism).  Said combination would have a drive configured to drive the first roller and the second roller to rotate (see Nakatani paragraph [0022]) wherein the rotating directions of the first roller and the second roller are opposite to the rotating direction of the conveying roller since they are located on the upper surface of the substrate and would rotate opposite the lower conveying rollers 171 of Soga.
The combination of Soga, Kramer and Nakatani does not explicitly disclose a first limit wheel located on the first connecting rod and driven by a driving device and a second limit wheel located on 
Furthermore, Soga discloses that the cleaning assembly can be located both above and below the conveying rollers (see Soga Fig. 5, ref.#16 and 17).  While Soga discloses the use of nozzles in the cleaning assembly, Soga does not explicitly disclose that the cleaning assembly comprises an upper cleaning box comprising nozzles and a lower cleaning box comprising nozzles.  Nakatani discloses a similar device wherein a cleaning box with spray nozzles is used as the cleaning assembly (see Nakatani Fig. 1, ref.#4).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the .

Claims 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-24602A to Soga et al. (see machine translation) in view of U.S. Patent No. 5,246,477 to Kramer, U.S. Patent App. Pub. No. 2019/0035661 to Nakatani and U.S. Patent No. 9,165,809 to Bae et al. as applied to claim 2 above, and further in view of U.S. Patent No. 9,165,809 to Bae et al.
Soga, Kramer, Nakatani and Bae are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 3, the combination of Soga, Kramer, Nakatani and Bae does not explicitly disclose that the first limit wheel and the second limit wheel are truncated cone-shaped, and radii of the first limit wheel and the second limit wheel are gradually decreased.  Ogron discloses a similar device wherein the limit wheels are truncated cone-shaped, and radii of the first limit wheel and the second limit wheel are gradually decreased (see Ogron Fig. 4, ref.#35).  It would have been obvious to one of ordinary skill in the art at the time of filing to use truncated cone-shaped limit wheels as disclosed by Ogron in order to cause any fragments to fall safely downward (see Ogron col. 4, lines 25-36).
As to claim 6, the combination of Soga, Kramer, Nakatani, Bae and Ogron discloses that each pair of conveying rollers defines one gap (see Soga Fig. 4 disclosing gaps between the conveying rollers).
As to claims 7-9, as discussed above in the rejection of claim 2, the combination of Soga, Kramer, Nakatani, Bae and Ogron discloses that the limit wheels are disposed between each gap.  While the combination of Soga, Kramer, Nakatani and Bae does not explicitly disclose the size of the gaps, such 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.